PER CURIAM
In this appeal from a decree of dissolution of a marriage, husband challenges the award of permanent spousal support. We agree that a modification of the decree is appropriate.
Paragraph six (6) of the decree of dissolution is modified to read:
“6. Respondent is hereby awarded spousal support in the sum of $300.00 per month. Petitioner, RICHARD McGREW, shall pay directly to the Respondent, DOROTHY McGREW, the said sum of $300.00 per month at a place designated by the Respondent from time to time, which shall be a financial account held in the name of the Respondent, and designated by the Respondent to be used for the receipt of spousal support payments. The first payment is due on or before the first day of June, 1983, and a like payment due on the first day of each and every month thereafter, until such time as Respondent starts receiving monthly payments from Petitioner’s United States Coast Guard pension fund pursuant to paragraph 11 of this decree. On the date that Respondent begins receiving payments from Petitioner’s pension fund, Petitioner’s spousal support payment obligation shall terminate.”
In all other respects, the trial court decree is affirmed. No costs to either party.